— Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered April 22,1982, convicting him of two counts of attempt to evade tax in violation of section 695 of the Tax Law, upon a jury verdict, and imposing sentence. Judgment affirmed. The vendors who paid kickbacks to defendant, the assistant administrator of Boulevard Hospital, were not accomplices, within the meaning of CPL 60.22, to defendant’s attempt to evade payment of State income tax by failing to report the kickbacks as income. While the vendors may have participated in the crime of commercial bribing (Penal Law, §§ 180.00, 180.03) they did not participate in the tax evasion, which constituted a distinct criminal activity (see People v McAuliffe, 36 NY2d 820; People v Birnbaum, 69 AD2d 822). Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.